227 B.R. 695 (1997)
In re Charles GATEA d/b/a Professional Hair Cutting and Styling d/b/a Market Tower Hair Salon, Debtor.
Bankruptcy No. 97-6675-RLB-7.
United States Bankruptcy Court, S.D. Indiana, Indianapolis Division.
July 30, 1997.
*696 Christopher C. Zoeller, Zoeller & Zoeller, Indianapolis, IN, for Debtor.
Henry A. Efroymson, Ice Miller Donadio & Ryan, Indianapolis, IN, for Dixouest, L.P., f/k/a West Market Street Partnership.
Neil E. Shook, Rubin & Levin, Indianapolis, IN, Chapter 7 Trustee.
ENTRY ON MOTION TO APPROVE AGREED ENTRY AND ORDER ON REJECTION OF UNEXPIRED LEASE OF NON-RESIDENTIAL PROPERTY AND FOR SURRENDER OF PROPERTY
ROBERT L. BAYT, Bankruptcy Judge.
This matter is before the Court on the Motion to Approve Agreed Entry and Order on Rejection of Unexpired Lease of Non-Residential Real Property and for Surrender of Property, and Request to Shorten Notice of Same ("Motion to Reject Lease"), filed by Dixouest, L.P., f/k/a West Market Street Partnership ("Landlord") on July 15, 1997. In response to the Motion to Reject Lease, on July 22, 1997, Charles Gatea d/b/a Professional Hair Cutting and Styling d/b/a Market Tower Hair Salon ("Debtor") filed his Motion for Additional Time to Accept or Reject Unexpired Lease of Nonresidential Real Property, Objection, and Request for Hearing ("Debtor's Objection"). The Landlord filed a response to the Debtor's Objection ("Response") on July 23, 1997. The Court, having reviewed the Motion to Reject Lease, the Debtor's Objection, and the Response, now makes the following Entry.[1]
The Debtor filed a petition under Chapter 7 on June 11, 1997. Prior to the filing of the bankruptcy petition, the parties executed a lease ("Lease"), pursuant to which the Debtor leases certain commercial property ("Leased Premises") from the Landlord. The Debtor operates a hair salon from the Leased Premises.
By the instant Motion to Reject Lease, the Trustee has expressed his intent to reject the Lease. The Debtor has made various objections to rejection of the Lease, which objections the Court addresses hereinbelow.
When a debtor files a Chapter 7 petition, all property of the debtor becomes property of the estate. 11 U.S.C. § 541. A chapter 7 trustee is appointed to liquidate the estate as expeditiously as possible. 11 U.S.C. §§ 701, 702, 704. The Bankruptcy Code gives the trustee the power to, among other things, avoid transfers, abandon burdensome property, and assume or reject unexpired leases. 11 U.S.C. §§ 547, 548, 554, 365. With respect to the assumption and rejection of leases, Section 365(a) explicitly gives the power to assume or reject a lease to the trustee (as opposed to the debtor).

*697 (a) . . . the trustee, subject to the court's approval, may assume or reject any executory contract or unexpired lease of the debtor.
(emphasis added) As was noted in In re Rodall, 165 B.R. 506 (Bankr.M.D.Fla.1994),
In the reorganization chapters of the code, a debtor is specifically given the authority to assume an executory contract or unexpired lease. 11 U.S.C. [Section] 1322; 11 U.S.C. [Section] 1107. There is no corresponding provision in the code for a chapter 7 debtor.
165 B.R. at 507 (emphasis original).
Based on the foregoing statutory provisions, it is clear that the Debtor in this case does not have standing to assume or reject the Lease. Accordingly, the Court cannot entertain the Debtor's Objection, to the extent that the Debtor argues therein against rejection of the Lease. It follows that the Debtor also does not have standing to ask for an extension of the time for assumption or rejection; the Debtor's request for an extension is accordingly denied.
The Court has been presented with no compelling reason to disapprove the Trustee's business decision to reject the Lease. It is the conclusion of the Court that the relief requested by the Landlord and the Trustee in the Motion to Reject Lease should be granted.
Section 365(d)(4) provides that after a lease of commercial property is rejected, "the trustee shall immediately surrender such nonresidential real property to the lessor." Pursuant to Section 365(d)(4), the Trustee is directed to immediately surrender the Leased Premises to the Landlord.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Motion to Reject Lease be, and hereby is, GRANTED, and the Debtor's Objection be, and hereby is, OVERRULED. The Lease is hereby DEEMED to be rejected, effective as of the date of this Entry. The Trustee is DIRECTED to surrender the Leased Premises to the Landlord.
NOTES
[1]  In the Debtor's Objection, the Debtor requests a hearing on the issues raised by the Motion to Reject Lease. The setting of a hearing is discretionary with the Court. See Local Rule of the United States District Court 7.5; Local Rule of the United States Bankruptcy Court B-1. Because a hearing is not necessary in the circumstances of this case to resolve the issues before the Court, the Debtor's request for a hearing is denied.